Case: 21-10538     Document: 00516177845         Page: 1     Date Filed: 01/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 24, 2022
                                  No. 21-10538
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Arnold Crayton,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:02-CR-174-9


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Arnold Crayton pleaded guilty in 2003 to conspiracy to possess, with
   intent to distribute, more than five kilograms of a mixture and substance
   containing cocaine and 50 grams or more of a mixture or substance containing
   cocaine base, in violation of 21 U.S.C. §§ 846 and 841(a)(1), (b)(1)(A). He


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10538      Document: 00516177845           Page: 2    Date Filed: 01/24/2022




                                     No. 21-10538


   was sentenced to: 135 months’ imprisonment; and a five-year term of
   supervised release. His term of imprisonment was reduced in 2008 to 120
   months under 18 U.S.C. § 3582(c)(2) (modification of an imposed term of
   imprisonment). During his supervised release, which began in 2010, Crayton
   was convicted of possession with intent to distribute marihuana and was
   sentenced to 60 months’ imprisonment. Consequently, his supervised
   release was revoked, and he was sentenced to another 60-month term of
   imprisonment, to be served consecutively. Our court affirmed the revocation
   sentence. United States v. Crayton, 597 F. App’x 291, 292 (5th Cir. 2015).
          Proceeding pro se, Crayton appeals the denial of his motion in 2021 to
   reduce his revocation sentence under the First Step Act of 2018, § 404, Pub.
   L. No. 115–391, 132 Stat. 5194, 5222 (2018). Crayton asserts the district court
   abused its discretion in denying his motion by: overemphasizing his criminal
   history; failing to properly account for his mitigative post-sentencing
   conduct; and failing to place itself in the time frame of his original sentencing
   proceeding.
          As reflected above, a sentence reduction vel non pursuant to the First
   Step Act is generally reviewed for abuse of discretion. United States v.
   Jackson, 945 F.3d 315, 319 (5th Cir. 2019). Along that line, the court
   considering the requested reduction has broad discretion because “[n]othing
   in [§ 404] shall be construed to require a court to reduce any sentence”. First
   Step Act, § 404(c). On the other hand, “[a] court abuses its discretion when
   [it] makes an error of law or bases its decision on a clearly erroneous
   assessment of the evidence”. United States v. Larry, 632 F.3d 933, 936 (5th
   Cir. 2011) (internal quotation marks and citation omitted).
          Although the court concluded Crayton was eligible for a sentence
   reduction, it exercised its discretion to deny the motion after considering the
   18 U.S.C. § 3553(a) sentencing factors. The court concluded that a reduction




                                          2
Case: 21-10538       Document: 00516177845          Page: 3     Date Filed: 01/24/2022




                                     No. 21-10538


   was not warranted based on Crayton’s extensive criminal history and post-
   sentencing conduct. See United States v. Hegwood, 934 F.3d 414, 418 (5th Cir.
   2019) (explaining reduced sentence under First Step Act at discretion of
   court); see also Jackson, 945 F.3d at 321–22 & n.7 (noting that court can
   consider post-sentencing conduct in determining whether sentence
   reduction warranted).      Crayton’s mere disagreement with the court’s
   weighing of the sentencing factors is not sufficient to demonstrate an abuse
   of discretion. See United States v. Chambliss, 948 F.3d 691, 693–94 (5th Cir.
   2020) (explaining defendant’s disagreement with court’s balancing factors
   not sufficient ground for reversal).
            Finally, there is no indication in the record that the court failed to
   adhere to the proper framework when denying Crayton’s motion. See
   Hegwood, 934 F.3d at 418 (explaining if sentence reduction is permissible
   under First Step Act, “[t]he district court decides on a new sentence by
   placing itself in the time frame of the original sentencing, altering the relevant
   legal landscape only by the changes mandated by the . . . Fair Sentencing
   Act”).
            AFFIRMED.




                                           3